Case 2:19-cv-00113-LGW-BWC Document 15 Filed 07/14/20 Page 1 of 2



                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By CAsbell at 10:31 am, Jul 14, 2020
Case 2:19-cv-00113-LGW-BWC Document 15 Filed 07/14/20 Page 2 of 2
